DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of election of Specie I of Figure 32 (directed to claims 52-56) in the reply filed on 11/23/2021 is acknowledged.  The traversal is on the ground(s) that: “…none of claims 48-50 recites anything related to "a rate of the profit value to the preset period"…In fact, if claims 48-50 has to be aligned with a particular figure, these claims correspond better to Figure 19, not 33…In essence, Applicant respectfully submits that the two Species noted by the Office are not mutually exclusive, nor are they patentably distinct…”
This is not found persuasive because Figure 33 discloses responding to service requests taking into consideration at least a preset time condition satisfying a preset condition which corresponds to the claimed subject matter “predetermined time period” which is recited in claim 49.  Since the Examiner has presented distinct features/characteristics between the species and these distinct features/characteristics are mutually exclusive characteristics, the species have acquired a separate status in the art due to their recognized divergent subject matter.
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 30 is rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) a method for pushing recommended information for looking for service requests.
 Claim 30 recites the limitations “determining an estimated travel time from a location of an available service provider to a candidate region; estimating a profit value if the available service provider goes to the candidate region and is allocated a service request based on transaction data associated with transport capacity scheduling of the candidate region; determining the candidate region as a recommendation region for looking for service requests based on a result of the determination that a rate of the profit value to the estimated travel time satisfies a preset condition; and generating and transmitting recommendation information for looking for service requests to a user terminal associated with the available service provider based on the recommendation region.”  The above-limitations are directed to abstract ideas specifically pertaining to “certain methods of organizing human activity” (See MPEP 2106.04(a)).  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the claim only recites one additional element, “i.e. user terminal”.  The “user terminal” is recited at a high-level of generality (i.e., transmitting information to a user terminal) such that it amounts no more than a generic computer. Accordingly, this additional element does not integrate the abstract idea 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of reciting “a user terminal” amounts to no more than reciting a generic computer.  A generic computer cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 30 is/are rejected under 35 U.S.C. 102(a)(2)as being anticipated by Kislovskiy et al. (US 2018/0342113; hereinafter Kislovskiy).

Regarding claim 30, Kislovskiy shows a method (Figure 13 shows a method) for pushing recommendation information for looking for service requests, comprising: 
determining an estimated travel time from a location of an available service provider to a candidate region (Par. 0165; noted he transport management system can determine a candidate set of vehicles to service the transport request (1325). The transport management system can do so based on distance to the pick-up location (1326) (e.g., within a mile), estimated time of arrival to the pick-up location (1327) (e.g., within four minutes), and or estimated profitability for the vehicle (1328).); 
estimating a profit value if the available service provider goes to the candidate region and is allocated a service request based on transaction data associated with transport capacity scheduling of the candidate region (Par. 0165; noted he transport management system can determine a candidate set of vehicles to service the transport request (1325). The transport management system can do so based on distance to the pick-up location (1326) (e.g., within a mile), estimated time of arrival to the pick-up location (1327) (e.g., within four minutes), and or estimated profitability for the vehicle (1328).  The estimated profitability can be determined based on a variety of parameters, such as whether the vehicle is an SDAV, FAV, or HDV, whether the vehicle requires fuel or electric charge, the fuel or charge efficiency of the vehicle, the home location of the vehicle, the degradation level of the vehicle, how long the vehicle or the driver has been on duty, the service type or vehicle type, which impacts the fare rates (e.g., luxury, standard, economical, high capacity, mid-size, full-size, compact, or mini vehicle), and local demand for each vehicle's current location. For example, the transport management system can monitor transport demand on a highly granular level (e.g., on the order of tens of meters), 
determining the candidate region as a recommendation region for looking for service requests based on a result of the determination that a rate of the profit value to the estimated travel time satisfies a preset condition (Par. 0165; the transport management system can determine a candidate set of vehicles to service the transport request (1325). The transport management system can do so based on distance to the pick-up location (1326) (e.g., within a mile), estimated time of arrival to the pick-up location (1327) (e.g., within four minutes), and or estimated profitability for the vehicle (1328). The estimated profitability can be determined based on a variety of parameters, such as whether the vehicle is an SDAV, FAV, or HDV, whether the vehicle requires fuel or electric charge, the fuel or charge efficiency of the vehicle, the home location of the vehicle, the degradation level of the vehicle, how long the vehicle or the driver has been on duty, the service type or vehicle type, which impacts the fare rates (e.g., luxury, standard, economical, high capacity, mid-size, full-size, compact, or mini vehicle), and local demand for each vehicle's current location. For example, the transport management system can monitor transport demand on a highly granular level (e.g., on the order of tens of meters), which enables the transport management system to induce or otherwise move vehicles towards highly localized areas of relatively higher demand. Accordingly, the transport management system can include a cost factor for each vehicle based on the transport demand within the local vicinity of that vehicle's current location. Accordingly, the estimated profit per vehicle can include an expected profit deduction attributable to moving the vehicle away from an area of higher relative demand or, conversely an expected profit addition attributable to moving the vehicle away from an area of lower relative demand.); and 
.

Claim(s) 43, 46-47, 51-53, 57, 60-61 is/are rejected under 35 U.S.C. 102(a)(2)as being anticipated by Brinig et al. (US 2018/0101925; hereinafter Brinig).
Regarding claim 43, Brinig shows a system for transport capacity scheduling (Figure 1 shows a system for performing the method disclosed in at least in part in Figures 6-7.), comprising: 
at least one storage device including a set of instructions (Figure 8; noted instructions stored in memory.); 
at least one processor in communication with the at least one storage device, wherein when executing the set of instructions (Figure 8; noted instructions stored in memory executed by one or more processors to perform the method disclosed.), the at least one processor is configured to cause the system to: 
determine a target region, wherein a plurality of service requests that satisfy a preset condition initiate from the target region, the plurality of service requests being initiated via a plurality of user terminals associated with a plurality of service requesters (Figure 1, 6-7; Par. 0030-0033, 0036-0037; noted determination of geo-fence area corresponding to an area encompassing a mass egress location or venue where a plurality of service requests are to be 
determine a non-busy region based on information of the target region, the non-busy region including one or more available service providers that are free to accept a service request (Figure 1, 6-7; Par. 0030-0033, 0036-0037; driver locations are received and maintained.  But more importantly, driver waiting areas are also determined where available service providers/drivers are available to provide the service.); and 
transmit, via a network, a scheduling instruction associated with the plurality of service requests to a user terminal associated with at least one of the one or more available service providers in the non-busy region (Figure 1, 6-7; Par. 0030-0033, 0036-0037; noted transport system generates and transmits a transport invitation to the driver device of an available service provider/driver within the driver waiting area.), 
the scheduling instruction including information inquiring whether the at least one of the one or more available service providers in the non-busy region agrees to go to the target region (Figure 1, 6-7; Par. 0030-0033, 0036-0037; noted service provider/driver has the option to accept or decline.), 
wherein at least portion of the scheduling instruction is displayed via a graphic user interface of an application executed by the user terminal (Figures 4-5; Par. 0031, 0037-0038; noted map content for display on the driver device via the driver application 185 can provide driving instructions to the pick-up area.).
Regarding claim 46, Brinig shows wherein to determine the non-busy region based on the information of the target region, the at least one processor is configured to cause the system further to: determine a boundary of the target region; obtain an expansion parameter associated 
Regarding claim 47, Brinig shows wherein the at least one processor is configured to cause the system further to: 
in response to an acceptance of the scheduling instruction received from the user terminal associated with the at least one of the one or more available service providers in the non-busy region, transmit information of at least one of the plurality of service requests to the user terminal associated with the at least one of the one or more available service providers in the non-busy region (Figure 4-5; Par. 0030-0033, 0036-0038; noted transport system generates and transmits a transport invitation to the driver device of an available service provider/driver within the driver waiting area. Further noted map content for display on the driver device via the driver application 185 can provide driving instructions to the pick-up area.), wherein 

Regarding claim 51, Brinig shows wherein the at least one processor is configured to cause the system further to: 
transmit the scheduling instruction to one or more user terminals associated with the one or more available service providers in the non-busy region (Figure 7; Par. 0029-0031, 0067-0068; noted generating and transmitting a transport invitation to an optimal service provider in a given location (i.e. proximity of mass egress event).) ; 
receive, from the one or more user terminals of the one or more available service providers, one or more acceptances indicating that corresponding part of the one or more available service providers agree to go to the target region (Figure 7; Par. 0029-0031, 0067-0068; noted notification of service provider/driver acceptance of the transport invitation.);

Regarding claim 52, Brinig shows wherein the at least one processor is configured to cause the system further to: determine a location of the at least one of the one or more available service providers in the non-busy region based on GPS (Global Positioning System) data received from the application executed by the user terminal associated with the at least one of the one or more available service providers, the GPS data being determined by a GPS chipset of the 
Regarding claim 53, Brinig shows wherein the at least one processor is configured to cause the system further to: 
identify a scheduling location in the target region, wherein a service request density within a predetermined range of the scheduling location is larger than a density threshold (Par. 0030-0038; noted the geo-fence generator 135 can determine or otherwise estimate timing information for a particular mass egress event, and set a geo-fence area 137 encompassing the event location or area corresponding to the mass egress event at a predetermined time prior to the mass egress.);
determine a distance between the location of the at least one of the one or more available service providers and the scheduling location (Par. 0031; the selection engine 110 can identify a plurality of candidate drivers within a certain proximity of the requesting user's current location 172, and select an optimal driver from the candidate set to service the pick-up request 171. The optimal driver may be a driver that is closest to the requesting user 174 or pick-up location in terms of distance and/or time, or may be more optimal for other reasons (e.g., value-based calculations, location driver supply conditions, etc.).); 
determine whether the distance between the location of the at least one of the one or more available service providers and the scheduling location is less than a distance threshold; and transmit information of the scheduling location to the user terminal associated with the at least one of the one or more available service providers based on a result of the determination that the 
Regarding claim 57, Brinig shows a method (Figure 1 shows a system for performing the method disclosed in at least in part in Figures 6-7.) implemented on a computing device having at least one processor, at least one storage device, and a communication platform connected to a network (Figure 8; noted instructions stored in memory executed by one or more processors to perform the method disclosed.), the method comprising: 
determining a target region, wherein a plurality of service requests that satisfy a preset condition initiate from the target region, the plurality of service requests being initiated via a plurality of user terminals associated with a plurality of service requesters (Figure 1, 6-7; Par. 
determining a non-busy region based on information of the target region, the non-busy region including one or more available service providers that are free to accept a service request (Figure 1, 6-7; Par. 0030-0033, 0036-0037; driver locations are received and maintained.  But more importantly, driver waiting areas are also determined where available service providers/drivers are available to provide the service.); and 
transmitting, via a network, a scheduling instruction associated with the plurality of service requests to a user terminal associated with at least one of the one or more available service providers in the non-busy region (Figure 1, 6-7; Par. 0030-0033, 0036-0037; noted transport system generates and transmits a transport invitation to the driver device of an available service provider/driver within the driver waiting area.), 
the scheduling instruction including information inquiring whether the at least one of the one or more available service providers in the non-busy region agrees to go to the target region (Figure 1, 6-7; Par. 0030-0033, 0036-0037; noted service provider/driver has the option to accept or decline.), 
wherein at least portion of the scheduling instruction is displayed via a graphic user interface of an application executed by the user terminal (Figures 4-5; Par. 0031, 0037-0038; noted map content for display on the driver device via the driver application 185 can provide driving instructions to the pick-up area.).
Regarding claims 60 and 61, these claims are rejected based on the same reasoning as presented in the rejection of claims 46 and 47, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 44 and 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brinig in view of Levi (US 2018/0336653; hereinafter Levi) and Al-Dujaili et al. (WO 2018/217161; hereinafter Al-Dujaili).
Regarding claim 44, Brinig shows wherein to determine the target region, the at least one processor is configured to cause the system further to: 

divide a predetermined area into a plurality of candidate regions based on the target region and the target service request number by using a clustering algorithm (Figures 4-5; Par. 0033-0038, 0067-0070; noted determination of geo-fence area based on a determined mass egress event. In this instance using Figures 4-5, a given area is divided into multiple candidate regions which include the geo-fence area and the surrounding areas.); 
for at least one of the plurality of candidate regions, determine whether an allocation rate is less than an allocation rate threshold (Par. 0033, 0047, 0067; noted mass egress events indicates a projected ride demands for a given event/area. Determination of driver supply at mass egress events are performed and drivers operating in the proximity of the mass egress event are notified.).
Brinig shows all of the elements as discussed above.  Brinig does not specifically show determination of a target radius; determination of whether a ratio of a number count of available service providers in the candidate region to a number count of service requests to be allocated in the candidate region is less than a ratio threshold based on a result of the determination that the allocation rate is less than the allocation rate threshold; and determination of the candidate region as the target region based on a result of the determination that the ratio of the number count of available service providers in the candidate region to the number count of service requests to be allocated in the candidate region is less than the ratio threshold.

First, Al-Dujaili shows determination of a target radius (Figure 3; Par. 0095; noted determination of location area radius.)
In view of the above, having the system of Brinig, then given the well-established teaching of Al-Dujaili, it would have been obvious before the effective filing date of the claimed invention to modify the system of Brinig as taught by Al-Dujaili, in order to provide motivation for overcoming difficulties or problems that are oftentimes encountered when managing transport-related services, including shuttle services (Par. 0003 of Al-Dujaili).
Second, Levi shows determination of whether a ratio of a number count of available service providers in the candidate region to a number count of service requests to be allocated in the candidate region is less than a ratio threshold based on a result of the determination that the allocation rate is less than the allocation rate threshold; and determination of the candidate region as the target region based on a result of the determination that the ratio of the number count of available service providers in the candidate region to the number count of service requests to be allocated in the candidate region is less than the ratio threshold (Par. 0056; noted system 200 includes a provisioning level determination component (“PLD component”) 250 that determines a provisioning level for multiple sub-regions of a given geographic region. In particular, the PLD component 250 determines a provisioning level output 253 that reflects a comparative measure of service providers and requesters. The provisioning level output 253 can reflect a provisioning level for each of multiple subregions as either a current (e.g., real-time) determination, or as a forecasted determination for a future time interval. In some examples, the provisioning level output 253 may be based on a ratio of service providers to requesters, and more particularly, as a 
In view of the above, having the system of Brinig, then given the well-established teaching of Levi, it would have been obvious before the effective filing date of the claimed invention to modify the system of Brinig as taught by Levi, in order to provide motivation for promoting service providers in remaining online and available for use for a suitable duration of time (Par. 0013 of Levi).
Regarding claim 58, this claim is rejected based on the same reasoning as presented in the rejection of claim 44.



Claims 54-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brinig in view of Kislovskiy.
Regarding claim 54, Brinig shows wherein to transmit the scheduling instruction associated with the plurality of service requests to the user terminal associated with the at least one of the one or more available service providers in the non-busy region, the at least one processor is configured to cause the system further to: determine an estimated travel time from the location of the at least one of the one or more available service providers to the target region (Par. 0029; noted the transport system 100 can utilize the driver locations 113 to provide the rider devices 170 with estimate time of arrival (ETA) data of proximate drivers for each respective service type. For example, the rider application 175 can enable the user 174 to view information corresponding to each service type, and provide map content 153 indicating visual representations of available drivers proximate to the user's current location 172.).
Brinig does not specifically show the steps to determine a profit value associated with the at least one of the one or more available service providers if the at least one of the one or more available service providers arrives in the target region; determine whether a rate of the profit value to the estimated travel time is larger than a rate threshold; and transmit the scheduling instruction associated with the plurality of service requests to the application executed by the user terminal associated with the at least one of the one or more available service providers based on a result of the determination that the rate of the profit value to the estimated travel time is larger than the rate threshold.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Kislovskiy.  Specifically, Kislovskiy shows  the steps to determine a profit value associated with the at least one of the one or more available service providers if the at least one 
In view of the above, having the system of Brinig, then given the well-established teaching of Kislovskiy, it would have been obvious before the effective filing date of the claimed invention to modify the system of Brinig as taught by Kislovskiy, in order to provide motivation to reduce wasted time and productivity costs attributed to lengthy commutes (Par. 0002 of Kislovskiy).
Regarding claim 55, modified Brinig shows wherein to estimate the profit value associated with the at least one of the one or more available service providers, the at least one processor is configured to cause the system further to: estimate a travel cost of the at least one of the one or more available service providers travelling from the location of the at least one of the one or more available service providers to the target region (Kislovskiy: Figure 13; Par. 0074; noted the matching engine 320 can further utilize a cost optimizer 345 in determining a most optimal vehicle to service a given transport request 371. For example, once a transport request 371 is received, the matching engine 320 can initially utilize the current location of the requesting user 374 to determine a candidate set of vehicles 323 within a certain distance or time from the user's location.); 
determine a probability that the at least one of the one or more available service providers is allocated a service request if the at least one of the one or more available service providers arrives in the target region (Kislovskiy: Figure 13; Par. 0074; noted the matching engine 320 can 
estimate a service fee of the service request allocated to the at least one of the one or more available service providers if the at least one of the one or more available service providers arrives in the target region; and estimate the profit value associated with the at least one of the one or more available service providers based on the travel cost, the probability, and the service fee (Kislovskiy: Figure 13; Par. 0074; noted the matching engine 320 can further utilize a cost optimizer 345 in determining a most optimal vehicle to service a given transport request 371. For example, once a transport request 371 is received, the matching engine 320 can initially utilize the current location of the requesting user 374 to determine a candidate set of vehicles 323 within a certain distance or time from the user's location. In some aspects, the candidate set of vehicles 323 can include a blend of HDVs 387, SDAVs 381, and/or FAVs 389 operating throughout the autonomy grid 105 and the given region in general. The cost optimizer 345 can generate an estimated trip cost or revenue 348 for each vehicle in the candidate set 323 based on the trip route 324. The determined cost or revenue 348 can further be based on a distance and/or estimated time for the overall trip between the pick-up location and the desired destination, the ride service type (e.g., luxury vehicle, high capacity vehicle, carpool, etc.), usage cost (e.g., fuel or power use, on-board service features, network access, etc.). In various examples, the determined cost can further be based on a selected ride service type by the user 374 (e.g., carpool), or can be optimized across multiple services.).
Regarding claim 56, modified Brinig shows wherein to determine the probability that the at least one of the one or more available service providers is allocated a service request if the at least one of the one or more available service providers arrives in the target region, the at least one processor is configured to cause the system further to: determine a prediction time period based on the estimated travel time (Kislovskiy: Figure 13; Par. 0032; for a given transport request from a requesting user, a routing engine can determine a set of routes between the pick-up location and destination, and the risk regressor can determine an aggregate risk quantity for each of those routes given the current or predicted conditions (e.g., conditions at the time the vehicle traverses a particular path segment), and provide a lowest risk route or other optimal route (e.g., optimized across risk, time, dollar earnings, etc.) as output to a trip classifier and/or vehicle matching engine that ultimately pairs the requesting user with an available vehicle.); 
estimate a number count of service requests to be allocated in the target region and a number count of available service providers in the target region within the prediction time period; and determine the probability that the at least one of the one or more available service providers is allocated a service request based on the number count of service requests to be allocated and the number count of available service providers (Brinig: Figure 7; Par. 0029-0031; noted the selection engine 110 can identify a plurality of candidate drivers within a certain proximity of the requesting user's current location 172, and select an optimal driver from the candidate set to service the pick-up request 171. The optimal driver may be a driver that is closest to the requesting user 174 or pick-up location in terms of distance and/or time, or may be more optimal for other reasons (e.g., value-based calculations, location driver supply conditions, etc.). The selection engine 110 can then generate and transmit a transport invitation 111 to the optimal driver, which the driver can either accept or decline. Upon accepting the transport .

Allowable Subject Matter
Claims 45 and 59 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 45 and 59 shows:
45. The system of claim 44, wherein to determine the target radius and the target service request number, the at least one processor is configured to cause the system further to: determine a plurality of data pairs, each of the plurality of data pairs including a predetermined radius and a predetermined service request number; determine a plurality of distribution entropies corresponding to the plurality of data pairs based on the clustering algorithm; identify a maximum distribution entropy among the plurality of distribution entropies; select a data pair among the plurality of data pairs that correspond to the maximum distribution entropy; and determine a predetermined radius and a predetermined service request number corresponding to the selected data pair as the target radius and the target service request number.

59. The method of claim 58, wherein the determining the target radius and the target service request number includes: determining a plurality of data pairs, each of the plurality of data pairs including a predetermined radius and a predetermined service request number; determining a plurality of distribution entropies corresponding to the plurality of data pairs based on the clustering algorithm; identifying a maximum distribution entropy among the plurality of distribution entropies; selecting a data pair among the plurality of data pairs that correspond to the maximum distribution entropy; and determining a predetermined radius and a predetermined service request number corresponding to the selected data pair as the target radius and the target service request number.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10937115 B2 – related to a method and system for filtering service requests by destination and deadline.
US 10890457 B2 – related to repositioning a service location.
US 10395333 B2 – related to a network system can communicate with a user device and receive a set of request data for a scheduled request at a scheduled date and a scheduled time.
US 20180338298 A1 – related to a method and system for predictive location selection.
US 20160209220 A1 – related to a method and system for management and anticipatory deployment of autonomously controlled vehicles.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745. The examiner can normally be reached Mon-Thurs (8:15am-2:30pm), Fri (6:00am-6:30pm) and Sat (9am-12noon).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REDENTOR PASIA/Primary Examiner, Art Unit 2413